This cause is before us on writ of error. The same case, upon a transcript of the same pleadings, evidence, and judgment, was before us on appeal in cause No. 1290, 278 S.W. 238, and has been regularly determined by us on said appeal, and is now pending before the Supreme Court on application for a writ of error by appellant in that case, who is plaintiff in error here. For some reason not made known to us, after appellant in cause No. 1290 had perfected her appeal and had filed a transcript, etc., in said cause in this court, she perfected another appeal by this writ of error from the same judgment as complained of in cause No. 1290, and now presents same to us. All matters properly involved here having been determined in cause No. 1290, and it appearing that cause No. 1290 was regularly before us on appeal, and that this record is before us on writ of error from the same trial and judgment between the same parties as in cause No. 1290, we are without jurisdiction to entertain a writ of error from the judgment from which said appeal was taken. Therefore the writ of error is dismissed. Broocks v. Lee, 47 Tex. Civ. App. 424, 105 S.W. 1016 (writ denied); Railway Co. v. Lacy. 7 Tex. Civ. App. 63, 26 S.W. 413; Trammell v. Rosen (Tex.Civ.App.) 165 S.W. 518.
Writ dismissed.